DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 10/30/2020. Claims 1-20 are currently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In ¶ 64 of the specification, it appears that “USS (408)” should be changed to “USS (504).”
In ¶ 96 of the specification, it appears that “determining code (807)” should be changed to “determining code (806).”
Appropriate correction is required.
The use of the terms “zig-bee,” “Java,” and “JavaScript,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-11, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 9, 11, 16, and 20 of copending Application Nos. 17/083,855 and 17/085,083 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over the claims of each of the reference applications. As shown in the table below, the claims have underlined differences that amount to defining the second digital information as one of a position of an airport or a controlled airspace, a zone of a Notice to Airmen (NOTAM), or a zone of a flight map. Defining the second digital information as a zone of a flight map is obvious when considering the related applications’ claims which define the second digital information as a zone of a NOTAM or a position of an airport or a controlled airspace.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Application: 17/083,855
Instant Application: 17/085,020
1. A method performed by an unmanned aerial system (UAS), the method comprising: 
          obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS; 
          obtaining second digital information that indicates a position of an airport or a controlled airspace; 
          determining whether an airspace violation has occurred by comparing the position of the UAV with the position of the airport or the controlled airspace, based on the first digital information and the second digital information; and 
          controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining.
1. A method performed by an unmanned aerial system (UAS), the method comprising: 
          obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS; 
          obtaining second digital information that identifies a zone of a flight map; 

          determining whether an airspace violation has occurred by comparing the position of the UAV with the zone of the flight map, based on the first digital information and the second digital information; and 

          controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining.
9. The method of claim 1, further comprising: 
          updating airport or airspace information, that is stored in the UAS, with the second digital information that is obtained.
10. The method of claim 1, further comprising: 
          updating an aeronautical chart, that is stored in the UAS, with the second digital information that is obtained.
11. An unmanned aerial system (UAS) comprising: 
          an unmanned aerial vehicle (UAV); and 
          a controller configured to wirelessly communicate with the UAV and control the UAV, 
          wherein at least one from among the UAV and the controller comprises: 
          at least one processor; and 
          memory comprising computer code, the computer code configured to, when executed by the at least one processor, control the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of the UAV with a position of an airport or a controlled airspace, based on first digital information and second digital information obtained by the at least one processor, 

          warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination, 
          the first digital information indicates the position of the UAV, and 
          the second digital information indicates the position of the airport or the controlled airspace.
11. An unmanned aerial system (UAS) comprising: 
          an unmanned aerial vehicle (UAV); and 
          a controller configured to wirelessly communicate with the UAV and control the UAV, 
          wherein at least one from among the UAV and the controller comprises: 
          at least one processor; and 
          memory comprising computer code, the computer code configured to, when executed by the at least one processor, cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of the UAV with a zone of a flight map, based on first digital information and second digital information obtained by the at least one processor, and 


          warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination, 
          the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the flight map.
16. The UAS of claim 11, wherein 
          the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, and 
          the UAV comprises the memory and the at least one processor, and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information.
19. The UAS of claim 11, wherein 
          the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, and 
          the UAV comprises the memory and the at least one processor, and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information.
20. A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of an unmanned aerial vehicle (UAV) of the UAS with a position of an airport or a controlled airspace, based on first digital information and second digital information obtained by the at least one processor of the UAS, 
          warn a user of the UAS about the airspace violation occurring or potentially occurring, or control the UAV to auto return or land, based on the determination, 
          wherein the first digital information indicates the position of the UAV, and 
          the second digital information indicates the position of the airport or the controlled airspace.
20. A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of an unmanned aerial vehicle (UAV) of the UAS with a zone of a flight map, based on first digital information and second digital information obtained by the at least one processor of the UAS; and 
          warn a user of the UAS about the airspace violation occurring or potentially occurring, or control the UAV to auto return or land, based on the determination, 
          wherein the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the flight map.

Related Application: 17/085,083
Instant Application: 17/085,020
1. A method performed by an unmanned aerial system (UAS), the method comprising: 
          obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS; 
          obtaining second digital information that identifies a zone of a Notice to Airmen (NOTAM); 
          determining whether an airspace violation has occurred by comparing the position of the UAV with the zone of the NOTAM, based on the first digital information and the second digital information; and 
          controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining.
1. A method performed by an unmanned aerial system (UAS), the method comprising: 
          obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS; 
          obtaining second digital information that identifies a zone of a flight map; 
          determining whether an airspace violation has occurred by comparing the position of the UAV with the zone of the flight map, based on the first digital information and the second digital information; and 
          controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining.
9. The method of claim 1, further comprising: 
          updating an aeronautical chart, that is stored in the UAS, with the second digital information that is obtained.
10. The method of claim 1, further comprising: 
          updating an aeronautical chart, that is stored in the UAS, with the second digital information that is obtained.
11. An unmanned aerial system (UAS) comprising: 
          an unmanned aerial vehicle (UAV); and 
          a controller configured to wirelessly communicate with the UAV and control the UAV, 
          wherein at least one from among the UAV and the controller comprises: 
          at least one processor; and 
          memory comprising computer code, the computer code configured to, when executed by the at least one processor, cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of the UAV with a zone of a Notice to Airmen (NOTAM), based on first digital information and second digital information obtained by the at least one processor, and 

          warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination, 
          the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the NOTAM.
11. An unmanned aerial system (UAS) comprising: 
          an unmanned aerial vehicle (UAV); and 
          a controller configured to wirelessly communicate with the UAV and control the UAV, 
          wherein at least one from among the UAV and the controller comprises: 
          at least one processor; and 
          memory comprising computer code, the computer code configured to, when executed by the at least one processor, cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of the UAV with a zone of a flight map, based on first digital information and second digital information obtained by the at least one processor, and 


          warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination, 
          the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the flight map.
16. The UAS of claim 11, wherein 
          the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, and 
          the UAV comprises the memory and the at least one processor, and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information.
19. The UAS of claim 11, wherein 
          the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS, and 
          the UAV comprises the memory and the at least one processor, and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information.
20. A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of an unmanned aerial vehicle (UAV) of the UAS with a zone of a Notice to Airmen (NOTAM), based on first digital information and second digital information obtained by the at least one processor of the UAS; and 
          warn a user of the UAS about the airspace violation occurring or potentially occurring, or control the UAV to auto return or land, based on the determination, 
          wherein the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the NOTAM.
20. A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to: 
          determine whether an airspace violation has occurred by comparing a position of an unmanned aerial vehicle (UAV) of the UAS with a zone of a flight map, based on first digital information and second digital information obtained by the at least one processor of the UAS; and 

          warn a user of the UAS about the airspace violation occurring or potentially occurring, or control the UAV to auto return or land, based on the determination, 
          wherein the first digital information indicates the position of the UAV, and 
          the second digital information identifies the zone of the flight map.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 15:
Claims 5 and 15 each recite a limitation of “the portion of the second digital information that is in the JSON format,” but there is no antecedent basis for “the portion” or “the JSON format.” This lack of antecedent basis leads to indefiniteness. For examination purposes, claims 5 and 15 have been interpreted as if they were dependent upon claims 4 and 14, respectively. Clarification is required.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 20:
Step 1: Claim 1 is directed towards a method for determining whether an airspace violation has occurred. Claim 20 is directed towards the corresponding non-transitory computer-readable medium. Claims 1 and 20 are each directed to at least one of the four statutory categories.
Step 2A, prong 1: Claims 1 and 20 recite the abstract concept of determining whether an airspace violation has occurred. This abstract idea is described at least in claims 1 and 20 by the mental process steps of determining whether an airspace violation has occurred by comparing a position of a UAV with a zone of a flight map based on first and second digital information. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally comparing the position of the UAV with the zone of the flight map to determine whether an airspace violation has occurred. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1 and 20, other than reciting “at least one processor” and “an unmanned aerial system (UAS),” nothing in the step of determining whether an airspace violation has occurred by comparing a position of a UAV with a zone of a flight map based on first and second digital information precludes the idea from practically being performed in the human mind. For example, if not for the “processor” and “UAS” language, the claim encompasses a human mentally comparing the position of the UAV with the flight map zone to determine whether an airspace violation has occurred; this can be done mentally with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites an unmanned aerial system which operates using generic computer components (in light of ¶¶ 15 and 24 of the instant specification) and is simply employed as a tool for performing the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites the steps of obtaining first digital information that indicates a position of the UAV or obtaining second digital information that identifies a zone of the flight map. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of controlling the UAS to warn a user of the UAS about the airspace violation is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)). Claim 1 also recites a step of controlling the UAV to auto return or land; while this step cannot be performed in the human mind, the broadest reasonable interpretation of the claim includes this step being omitted since the step of controlling the UAS to warn a user of the UAS about the airspace violation could be performed instead.
Claim 20 recites a non-transitory computer readable medium that is executed by a processor. These are generic computing components (in light of ¶ 24 of the instant specification) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 20 also recites the step of warning a user of the UAS about the airspace violation. This step is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)). Claim 20 also recites a step of controlling the UAV to auto return or land; while this step cannot be performed in the human mind, the broadest reasonable interpretation of the claim includes this step being omitted since the step of controlling the UAS to warn a user of the UAS about the airspace violation could be performed instead.
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 20 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 20 are not patent-eligible.
Regarding claims 2-10:
Dependent claims 2-10 only recite additional mental process steps that could be performed mentally with the help of pen and paper (i.e., updating an aeronautical chart), limitations further defining the mental process, and further data gathering (i.e. obtaining the second digital information from a server via a wireless connection to a network that is external to the UAS) and data output (i.e. providing a Representational State Transfer (REST)-ful query to the server). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-10 are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et al. (US 2017/0069214 A1), hereinafter Dupray.
Regarding claim 1:
		Dupray discloses the following limitations:
“A method performed by an unmanned aerial system (UAS), the method comprising: obtaining first digital information that indicates a position of an unmanned aerial vehicle (UAV) of the UAS.” (See at least Dupray ¶ 174: “A ‘geolocation component’ of a UAV refers to a component that provides the UAV with data indicative of (i) an absolute position (or geographical extent) of the UAV, wherein such position or extent is provided in a predetermined geographical coordinate system (e.g., a real-world latitude and longitude geographic location on Earth and/or together with an altitude measurement), and/or (ii) a location relative to a certain position or object.”)
“obtaining second digital information that identifies a zone of a flight map.” (See at least Dupray ¶¶ 76-77: “There are also many types and areas of special use airspace administered by the FAA,” such as “Prohibited Areas where, for reasons of national security, the flight of an aircraft is not permitted are designated as prohibited areas. Prohibited areas are depicted on aeronautical charts.” A prohibited area shown on an aeronautical chart corresponds to the claimed “zone of a flight map.”)
“determining whether an airspace violation has occurred by comparing the position of the UAV with the zone of the flight map, based on the first digital information and the second digital information; and controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determining.” (See at least Dupray ¶ 396: “In an embodiment, the FMS may determine the location of restricted and/or special use airspace in the vicinity of the UAV and provide alarms to the unmanned vehicle operator if special use or restricted airspace will potentially be violated.” This at least teaches to warn a user of the UAS about the airspace violation potentially occurring as claimed.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, “controlling the UAS to warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only warning a user of the UAS about the airspace violation potentially occurring has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 2:
Dupray discloses the “method of claim 1,” and Dupray further discloses “wherein the second digital information includes parameters that indicate a horizontal boundary of the zone, a ceiling of the zone, and a floor of the zone.” (See at least Dupray ¶¶ 167 and 185: “An ‘airspace’ refers to all or a portion of a three-dimensional volume of the atmosphere above a patch of the terrestrial surface (including water). The airspace may be a subdivided by one or more classifications (e.g., classes in accordance to governmental or civil regulations or protocol), which may be designated in accordance with one or more terrestrial features or installations (e.g., airports, cities, military installations, geographical features such as mountains) or height level above ground (e.g., flight level, mean sea level (MSL), or above ground level (AGL)).” Further, a UAV “flight must be within certain rules or parameters (e.g., area, speed, or height restrictions as provided by certain regulatory limits).”)
	Regarding claim 3:
Dupray discloses the “method of claim 2,” and Dupray further discloses “wherein the flight map is a UAV flight map.” (See at least Dupray ¶ 176: “One example of a navigation component may includes a computational component or system that determines the UAV's flight path consistent with UAV flight and/or operation related information, such as stored or received information related to (a) navigational charts and maps…”)
	Regarding claim 6:
Dupray discloses the “method of claim 2,” and Dupray further discloses “wherein at least a portion of the second digital information has a dictionary data type.” (See at least Dupray ¶¶ 246 and 389: “The static special use air space as well as the areas encompassed by class B, C and D airspace is defined in NavData, which is published every 22 days by the FAA. This data may be reformatted in a manner more useful to UAVs, since a large part of the NavData is not useful for UAVs.” Also, “The UAV may further include a speech-to-text recognition system and a text to data translator translating the text received from the ATC or the other objects to a data format that the UAV may understand as being flight path or other information.”)
	Regarding claim 7:
Dupray discloses the “method of claim 1,” and Dupray further discloses “wherein the obtaining the second digital information comprises obtaining the second digital information from a server, via a wireless connection to a network that is external to the UAS.” (See at least Dupray ¶¶ 389-390: Data regarding a “static special use air space… may be stored on the UAV (for use by the FMS) as needed for a geographical area of interest. The data defining TFRs [(Temporary Flight Restrictions)] is available in printed form as NOTAM, via ADS-B, and private satellite weather services broadcast over satellite radio, such as XM radio. This data may be up linked to the UAV for the FMS through systems like ADS-B or via the control channel or via any other currently available means. The data may then be reformatted in a manner compatible with the static special use airspace format. Data/database may also be updateable using communication network.”)
	Regarding claim 9:
Dupray discloses the “method of claim 1,” and Dupray further discloses the following limitations:
“wherein the obtaining the second digital information comprises obtaining, by the UAV, the second digital information via a first wireless connection to a network that is external to the UAS.” (See at least Dupray ¶¶ 389-390: “The static special use air space as well as the areas encompassed by class B, C and D airspace is defined in NavData, which is published every 22 days by the FAA. This data may be reformatted in a manner more useful to UAVs, since a large part of the NavData is not useful for UAVs… The data defining TFRs [(Temporary Flight Restrictions)] is available in printed form as NOTAM, via ADS-B, and private satellite weather services broadcast over satellite radio, such as XM radio. This data may be up linked to the UAV for the FMS through systems like ADS-B or via the control channel or via any other currently available means. The data may then be reformatted in a manner compatible with the static special use airspace format. Data/database may also be updateable using communication network.”)
“and the determining whether the airspace violation has occurred is performed by at least one processor of the UAV.” (See at least Dupray ¶¶ 120 and 132, which disclose that the UAV contains a processor and that “the system, components and/or modules discussed herein may include one or more of the following: a server or other computing system including a processor for processing digital data…”)
	Regarding claim 10:
Dupray discloses the “method of claim 1,” and Dupray further discloses the method “further comprising: updating an aeronautical chart, that is stored in the UAS, with the second digital information that is obtained.” (See at least Dupray ¶¶ 76 and 390, which disclose that certain types of special use airspaces are depicted on aeronautical charts. Further, data regarding a “static special use air space… may be stored on the UAV (for use by the FMS) as needed for a geographical area of interest. The data defining TFRs [(Temporary Flight Restrictions)] is available in printed form as NOTAM, via ADS-B, and private satellite weather services broadcast over satellite radio, such as XM radio. This data may be up linked to the UAV for the FMS through systems like ADS-B or via the control channel or via any other currently available means. The data may then be reformatted in a manner compatible with the static special use airspace format. Data/database may also be updateable using communication network.”)
	Regarding claim 11:
		Dupray discloses the following limitations:
“An unmanned aerial system (UAS) comprising: an unmanned aerial vehicle (UAV); and a controller configured to wirelessly communicate with the UAV and control the UAV.” (See at least Dupray ¶ 172: “A ‘communication component’ of a UAV refers to one or more components of the UAV for communicating with a device or system that is not included in the UAV (e.g., a remote controller, flight traffic controller, landing port, and flight guidance systems along the flight path). Because the UAV may be typically configured to be operational as a vehicle autonomously moving from one location to another, communication to and from the UAV with an external device or system is most likely performed wirelessly.”)
“wherein at least one from among the UAV and the controller comprises: at least one processor; and memory comprising computer code, the computer code configured to, when executed by the at least one processor, cause the at least one processor to” perform a method. (See at least Dupray ¶¶ 120 and 132, which disclose that the UAV can include a processor for performing a method and that “In one embodiment, the system, components and/or modules discussed herein may include one or more of the following: a server or other computing system including a processor for processing digital data, memory coupled to the processor for storing digital data, an input digitizer coupled to the processor for inputting digital data, an application program stored in one or more machine data memories and accessible by the processor for directing processing of digital data by the processor…”)
“determine whether an airspace violation has occurred by comparing a position of the UAV with a zone of a flight map, based on first digital information and second digital information obtained by the at least one processor, and warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land, based on the determination.” (See at least Dupray ¶ 396.)
“the first digital information indicates the position of the UAV, and the second digital information identifies the zone of the flight map.” (See at least Dupray ¶¶ 76-77 and 174.)
Note that under the BRI of claim 11, consistent with the specification, the recitation to “warn a user of the UAS about the airspace violation occurring or potentially occurring, or controlling the UAV to auto return or land” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only warning a user of the UAS about the airspace violation potentially occurring has been addressed here, the claim is still rejected in its entirety.
	Regarding claims 12-13 and 16-17:
Claims 12-13 and 16-17 are rejected based on the same rationale, mutatis mutandis, as applied to claims 2-3 and 6-7 above, respectively.
	Regarding claim 19:
Dupray discloses the “UAS of claim 11,” and Dupray further discloses the following limitations:
“wherein the UAV is configured to obtain the second digital information via a wireless connection to a network that is external to the UAS.” (See at least Dupray ¶¶ 389-390: “The static special use air space as well as the areas encompassed by class B, C and D airspace is defined in NavData, which is published every 22 days by the FAA. This data may be reformatted in a manner more useful to UAVs, since a large part of the NavData is not useful for UAVs… The data defining TFRs [(Temporary Flight Restrictions)] is available in printed form as NOTAM, via ADS-B, and private satellite weather services broadcast over satellite radio, such as XM radio. This data may be up linked to the UAV for the FMS through systems like ADS-B or via the control channel or via any other currently available means. The data may then be reformatted in a manner compatible with the static special use airspace format. Data/database may also be updateable using communication network.”)
“and the UAV comprises the memory and the at least one processor.” (See at least Dupray ¶¶ 120 and 132, which disclose that the UAV contains a processor and that “the system, components and/or modules discussed herein may include one or more of the following: a server or other computing system including a processor for processing digital data, memory coupled to the processor for storing digital data…”)
“and the UAV is configured to determine whether the airspace violation has occurred based on the first digital information and the second digital information.” (See at least Dupray ¶¶ 326, 396, and FIG. 12: “In an embodiment, the FMS may determine the location of restricted and/or special use airspace in the vicinity of the UAV and provide alarms to the unmanned vehicle operator if special use or restricted airspace will potentially be violated.” Further, “FIG. 12 illustrates an exemplary block diagram of an embodiment of the avionics system 1200 for a UAV (which may be an embodiment of the UAV 100)”; as shown in FIG. 12, FMS 1210 is part of the avionics system which may be an embodiment of the UAV 100.)
	Regarding claim 20:
Dupray discloses “A non-transitory computer-readable medium storing computer code that is configured to, when executed by at least one processor of an unmanned aerial system (UAS), cause the at least one processor to” perform a method. (See at least Dupray ¶¶ 120 and 131-132, which disclose that a UAV can include a processor for performing a method and that “In one embodiment, the system, components and/or modules discussed herein may include one or more of the following: a server or other computing system including a processor for processing digital data, memory coupled to the processor for storing digital data, an input digitizer coupled to the processor for inputting digital data, an application program stored in one or more machine data memories and accessible by the processor for directing processing of digital data by the processor…” Further, the system can include non-volatile computer-readable media such as “NVRAM, or magnetic or optical disks.”)
The remaining limitations of claim 20 are taught by Dupray based on the same rationale, mutatis mutandis, as applied to claim 11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray as applied to claims 2 and 12 above, and further in view of Chakrabarty et al. (the article “Autonomous flight for Multi-copters flying in UTM -TCL4+ sharing common airspace”), hereinafter Chakrabarty.
Regarding claim 4:
Dupray discloses the “method of claim 2,” and Dupray further discloses “wherein at least a portion of the second digital information is in a JavaScript… format.” (See at least Dupray ¶ 439: “the systems and methods of this disclosure can be implemented as a program embedded on personal computer such as an applet, JAVA® or CGI script, as a resource residing on a server or computer workstation, as a routine embedded in a dedicated measurement system, system component, or the like.”)
While Dupray discloses the use of JavaScript, Dupray does not explicitly disclose the use of “a JavaScript Object Notation (JSON) format.” However, Chakrabarty does teach this limitation. (See at least Chakrabarty § 4 ¶¶ 1-3: A USS “operation plan is set as volumes using JSON format.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dupray by using a JSON format to define the flight zones as taught by Chakrabarty, because this modification is a simple substitution of one known element (using JavaScript) for another (using JavaScript Object Notation) to obtain predictable results. Further, the JSON format provides “a structured way of organizing key-value pairs for the exchange of data.” (See at least Chakrabarty § 4 ¶¶ 1-3.)
Regarding claim 5:
Dupray in combination with Chakrabarty discloses the “method of claim [4],” and Dupray further discloses “wherein the portion of the second digital information that is in the [Java] format indicates the horizontal boundary of the zone… and indicates a horizontal boundary of another zone of the flight map...” (See at least Dupray ¶¶ 167 and 439: “An ‘airspace’ refers to all or a portion of a three-dimensional volume of the atmosphere above a patch of the terrestrial surface (including water). The airspace may be a subdivided by one or more classifications (e.g., classes in accordance to governmental or civil regulations or protocol), which may be designated in accordance with one or more terrestrial features or installations (e.g., airports, cities, military installations, geographical features such as mountains) or height level above ground (e.g., flight level, mean sea level (MSL), or above ground level (AGL)).” Further, “the systems and methods of this disclosure can be implemented as a program embedded on personal computer such as an applet, JAVA® or CGI script, as a resource residing on a server or computer workstation, as a routine embedded in a dedicated measurement system, system component, or the like.”)
While Dupray teaches to define the horizontal boundaries of zones of a flight map using JavaScript, Dupray does not explicitly disclose to use a JSON format or to use first and second key values. However, Chakrabarty does teach these limitations. (See at least Chakrabarty § 4 ¶¶ 1-3: A USS “operation plan is set as volumes using JSON format.” Further, “JavaScript Object Notation (JSON)… is a structured way of organizing key-value pairs for the exchange of data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dupray by using a JSON format with key values for defining the flight zones as taught by Chakrabarty, because this modification is a simple substitution of one known element (using JavaScript) for another (using JavaScript Object Notation) to obtain predictable results. Further, the JSON format provides “a structured way of organizing key-value pairs for the exchange of data.” (See at least Chakrabarty § 4 ¶¶ 1-3.)
Regarding claims 14-15:
Claims 14-15 are rejected based on the same rationale, mutatis mutandis, as applied to claims 4-5 above, respectively.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray as applied to claims 7 and 17 above, and further in view of Hegranes et al. (US 10,354,536 B1), hereinafter Hegranes.
	Regarding claim 8:
Dupray discloses the “method of claim 7,” but does not specifically disclose “wherein the obtaining the second digital information from the server comprises providing a Representational State Transfer (REST)-ful query to the server to obtain the second digital information.” However, Hegranes does teach this limitation. (See at least Hegranes col. 5 ll. 6-14 and col. 9 l. 62-col. 10 l. 8: “The airspace controller may also provide the metadata in response to queries received via the API [(Application Programming Interface)].” Further, “the user may define the flight parameters and/or the flight area by inputting the corresponding data via API calls made to the airspace controller. For instance, rather than visually draw the flight area using the GUI illustrated in FIG. 10, the user may simply provide the coordinates for the flight area boundary in one or more messages that are sent from a user device to the airspace controller via a data network. The airspace controller API may support a Representational State Transfer (“REST”), Simple Object Access Protocol (“SOAP”), and/or other architecture.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dupray by using a Representational State Transfer architecture as taught by Hegranes, because this modification combines prior art elements according to known methods to yield predictable results. Further, Hegranes shows that this modification can contribute to making airspace maps easier to read and easier to use during flight. (See at least Hegranes col. 1 ll. 24-37.)
Regarding claim 18:
Claim 18 is rejected based on the same rationale, mutatis mutandis, as applied to claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taylor (US 2003/0169185 A1) Abstract discloses “a system and method wherein precise geographical location information such as Global Positioning System coordinate data is utilized as a principal criterion for implementing other wireless transmitted instructions and communications advising aircraft of nearby restricted areas… The system and method further can involve intervention and control of a vehicle, such as an aircraft or automobile, which comes into a predetermined location or area.”
Brandao et al. (US 2017/0337829 A1) Abstract discloses a system for determining a predicted trajectory for an aircraft and “generating an alert output in response to determining that the violation of protected airspace is predicted.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668